         Case 21-05346        Doc 14 Filed 05/27/21 Entered 05/27/21 09:17:28                      Desc Notice
                                    Fixing Time For Filing Page 1 of 1
Form NTCFTFC7

                                   United States Bankruptcy Court
                                               Northern District of Illinois
                                                    Eastern Division
                                                    219 S Dearborn
                                                       7th Floor
                                                   Chicago, IL 60604


In Re:
                                                               Case No. 21−05346
                                                               :
Mark A Undesser                                                Chapter : 7
883 N Carly Circle                                             Judge :   LaShonda A. Hunt
Yorkville, IL 60560
SSN: xxx−xx−9466 EIN: N.A.




Debtor's Attorney:                                            Trustee:
Jason A. Kara                                                 Peter N Metrou
Geraci Law L.L.C.                                             Metrou & Nemiroff PC
55 E. Monroe St. Suite #3400                                  123 W Washington St Suite 216
Chicago, IL 60603                                             Oswego, IL 60543

312.332.1800                                                  630−551−7171

                            NOTICE FIXING TIME FOR FILING CLAIMS
To the Debtor(s), Creditors, and other Parties in Interest:

A petition under Chapter 7 of the U.S. Bankruptcy Code has been filed by (or against) the above−named debtor(s) on
April 23, 2021 .

1. August 27, 2021 is fixed as the last day for the filing of claims by creditors other than governmental units.

2. October 20, 2021 is fixed as the last day for the filing of claims by governmental units.

In order to have a claim allowed and share in any distribution from the estate, a creditor must file a claim, whether or
not the creditor was included in the schedules filed by the debtor(s). Claims which are not filed on or before the date
fixed as the last day for the filing of claims as specified in #1 and #2 above, will not be timely, except as otherwise
provided by law.

Attorneys must file this claim electronically via the CM/ECF system. Non−Attorneys may file in person or by
mail at the Clerk of the Bankruptcy Court's address shown at the top of the form. A Proof of Claim form
("Official Form B 410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerks office.

                                                              For the Court,


Dated: May 27, 2021                                           Jeffrey P. Allsteadt , Clerk
                                                              United States Bankruptcy Court
